Citation Nr: 0929906	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a 
fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to January 
1970.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Veteran was 
scheduled to appear before a Veterans Law Judge in May 2009 
for a Travel Board Hearing; however, he failed to report at 
his assigned time.  As good cause has not been shown for his 
absence, his request for a hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record indicates that there was a level of hearing loss 
present at service induction and at separation.  The findings 
of the pre-induction examination indicate the Veteran had 
impaired hearing in the right ear that met the requirement of 
a disability under 38 C.F.R. § 3.385.  In this regard, the 
puretone threshold was 40 decibels at 4000 hertz.  Thus, for 
VA purposes, the Veteran had a preexisting right ear hearing 
loss disability. 

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).
 
The Veteran contends that he experienced acoustic trauma in 
service, being around firing ranges with exposure to small 
arms fire and explosions.  He also asserts that he was 
trained as an infantryman during service.  Although the 
Veteran's primary duty was that of a light truck driver for 
the later part of his active service, his service personnel 
records indicate he had Advanced Individual Training (AIT) 
for the military occupational specialty (MOS) of 11B, or 
light weapons infantryman.  This type of duty is one where it 
is expected to be in close proximity to noise.  Thus, these 
records provide some corroboration to his assertions of noise 
exposure.  Postservice medical records note a current hearing 
loss disability of the right ear.  In light of the evidence 
noted, a VA examination should be scheduled to determine 
whether the Veteran's right ear hearing loss was aggravated 
during service.  

With respect to the Veteran's left ear hearing loss, while 
hearing loss is not shown to meet the criteria for a 
disability while in service, there is evidence of some 
additional hearing impairment when the findings of his pre-
induction examination are compared to the separation 
examination.  In light of this evidence and noise exposure in 
service, an opinion is also needed to determine if the 
Veteran's current hearing loss disability in the left ear is 
related to his service.  Notably, the conflicting medical 
opinions currently of record do not address the question of 
service aggravation and are inadequate to decide whether his 
left ear hearing loss is related to service.  The private 
opinion does not specifically relate to the Veteran's left 
ear hearing loss and the VA opinion does not appear to take 
into account the Veteran's noise exposure in service or 
provide a full explanation to support the opinion.  

The Veteran contends that he fractured his right ankle in 
service, and that he was placed in a cast for several days 
and forced to repeat an element of training due to his being 
on injured status.  The service treatment records are silent 
regarding any treatment for such injury; however, a December 
1969 medical history form on separation from service notes he 
had a history of a broken ankle.  There is no elaboration as 
far as when this occurred and there is no induction medical 
history form of record to indicate whether this was a pre-
existing injury.  In support of his claim, the Veteran has 
supplied a letter written by his brother, who stated that he 
visited the Veteran during training and that he witnessed the 
Veteran in a right ankle cast due to an injury.  While 
conceding that the available records do not indicate 
treatment for a right ankle disorder, his representative also 
indicates that the service treatment records are not 
complete.  

The Board notes that the Veteran's personnel records are 
available, and that there is a note in the Army 201 file that 
corroborates the Veteran's assertions regarding a repeat of 
training.  That is, the Veteran was placed in AIT for 
infantry training in June 1968, and then again in August 
1968, to a different unit of assignment.  This indicates that 
the Veteran indeed did repeat AIT as he alleged, and when 
considered with the statement of the Veteran's brother and 
the medical history of a prior right ankle injury, it 
suggests that such an injury may have occurred in service.  
The Board notes that the RO specifically sought to obtain 
such records of inpatient treatment in service for a right 
ankle fracture.  In doing so, a clinical search was requested 
for April 1968 to December 1969.  The response received was 
negative only to the extent that clinical searches were 
limited to a 1 year period.  As the request made covered more 
than 18 months, a more limited search is needed of the time 
frame in which the Veteran reported the injury occurred (July 
or August 1968).  The RO should seek such records from the 
National Personnel Records Center (NPRC) or other appropriate 
agency.  The Veteran should provide any additional 
information needed to conduct a meaningful search.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The RO should ask the Veteran to 
identify the approximate location of any 
in-service treatment that he had for his 
claimed right ankle condition.  The RO 
should then request complete copies of 
treatment for a right ankle injury from 
July to August 1968 from the appropriate 
sources.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative results, 
it should be so documented in the claims 
file, along with an explanation for the 
reason for the negative result.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA audiology and 
orthopedic examinations.  Each examiner 
must review the Veteran's claims file in 
conjunction with the examination.

A) Based on audiology examination 
of the Veteran, review of the 
claims file and this remand, and 
in light of noise exposure in 
service, the audiologist should 
respond to the following:

i) Did the right ear hearing loss 
noted on the pre-induction 
examination permanently increase 
in severity during his service?  

ii) If the response to the 
previous question is positive, was 
the increase due to the natural 
progression of the disorder?

iii) Is it at least as likely as 
not (a 50% or greater probability) 
that the Veteran's current left 
ear hearing loss disability is 
related to his service to include 
the noise exposure and additional 
hearing impairment shown on his 
separation examination?

The examiner must explain the 
rationale for all opinions 
provided and comment on the VA and 
private opinions that are of 
record.

B)  Based on the orthopedic 
examination of the Veteran and 
review of the claims file and this 
remand, is it at least as likely 
as not (a 50% or greater 
probability) that the Veteran's 
current right ankle disorder is 
related to service?  The examining 
physician must explain the 
rationale for the opinion given.
 
4.  The RO should then re-adjudicate the 
claims.  If either claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




